Case: 19-10890     Document: 00516279304          Page: 1    Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 13, 2022
                                   No. 19-10890
                                                                       Lyle W. Cayce
                                                                            Clerk

   Dominique Esparza,

                                                            Plaintiff—Appellant,

                                       versus

   Abe Partington; Dustin Koch; City of Waxahachie,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-1336


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Dominique Esparza, Texas prisoner # 02239621, has filed a motion
   for leave to proceed in forma pauperis (IFP) on appeal from the district
   court’s dismissal of his 42 U.S.C. § 1983 complaint.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10890     Document: 00516279304           Page: 2   Date Filed: 04/13/2022




                                    No. 19-10890


          Esparza did not file a timely notice of appeal, see Fed. R. App. P.
   4(a)(1)(A), and, on limited remand, the district court denied his construed
   motion to reopen the appeal period under Federal Rule of Appellate
   Procedure 4(a)(6). Esparza has abandoned any challenge to that denial by
   failing to brief it, despite having been given the opportunity to do so. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Because Esparza did not file a timely notice of appeal and because the
   district court denied his Rule 4(a)(6) motion to reopen the time for filing an
   appeal, we lack jurisdiction over the instant appeal. See Bowles v. Russell,
   551 U.S. 205, 214 (2007). Accordingly, the appeal is DISMISSED.
   Esparza’s motion for leave to proceed IFP on appeal is DENIED.




                                         2